Case 1:20-cv-00024-SPW-TJC Document16 Filed 08/10/20 Page 1 of 2

FILED

AUS i 0 2029
UNITED STATES DISTRICT COURT Olerk, U S District Count
DISTRICT OF MONTANA "ie Of Montana

BILLINGS DIVISION

CV-20-024-BLG-SPW-TJC
SAFECO INSURANCE COMPANY
OF AMERICA,

ORDER
Plaintiff,

VS.

MATTHEW GRIESHOP; JOSHUA
ADAM DELAVAN and KATE
SARAH DELAVAN,

 

Defendants.

 

Consent to the jurisdiction of a United States Magistrate Judge having been
either withheld or met with objection,

IT IS HEREBY ORDERED:

1. The case remains assigned to the Honorable Susan P. Watters, United
States District Judge, for all further proceedings and entry of judgment.

2. Pursuant to 28 U.S.C. §636(b)(1)(B), the case is referred to the
Honorable Timothy J. Cavan, United States Magistrate Judge, who will conduct all
necessary hearings and submit to the undersigned proposed findings of fact and

recommendations for the disposition of all motions excepted from the Magistrate
Case 1:20-cv-00024-SPW-TJC Document 16 Filed 08/10/20 Page 2 of 2

Judge’s jurisdiction by 28 U.S.C. §636(b)(1)(A).
3. The Clerk of Court is directed to forthwith notify the parties of the

making of this Order.

DATED this 10th day of August, 2020.

Dp cbttn

SUSAN P. WATTERS
United States District Judge
